Citation Nr: 0626159	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  99-19 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case previously before the Board in November 2004, at 
which time it was found that new and material evidence to 
reopen a previously denied claim for service connection for 
hearing loss had been submitted.  The issues were then 
remanded by the Board at that time.  

A motion to advance the case on the Board's docket has been 
granted.  


FINDINGS OF FACT

1.	Bilateral hearing loss was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

2.	Tinnitus was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was neither incurred in nor 
aggravated by service nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

2.	Tinnitus was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in April 2001, July 2004, and December 
2005, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The veteran is claiming service connection for bilateral 
hearing loss and tinnitus that he argues was sustained as the 
result of acoustic trauma to which he was exposed during his 
service in World War II.  Review of the record shows that the 
service medical records show no mention of hearing loss or 
tinnitus and at examination for separation from active duty 
hearing of whispered voice was 15/15, bilaterally.  
Additionally, on VA examination in May 1948 the veteran had 
no complaints of an ear disorder and on VA examination in 
April 1958, examination of the ears showed "no pathology."  
An ear disability was reportedly first demonstrated of record 
in the early 1960's.  On VA audiologic examination dated in 
April 1997, mild to severe mixed (conductive and 
sensorineural) hearing loss was demonstrated in the right ear 
and moderate to severe mixed hearing loss was shown in the 
left.  At that time there were no complaints of tinnitus.  
This was first demonstrated on VA examination dated in July 
1998.  While there are lay statements in the record to the 
effect that the veteran manifested a hearing loss during 
service and soon after his discharge form active duty, these 
are not supported by the contemporaneous medical evidence 
that is of record, which shows no such manifestations.  

As indicated the record does not show manifestations of 
either hearing loss or tinnitus while the veteran was on 
active duty or within one year thereafter.  In a statement, 
dated in January 1998, the veteran's private physician 
indicated that the veteran most likely sustained acoustic 
trauma while in service and that hearing tests at that time 
showed severe to profound bilateral sensorineural hearing 
loss.  The physician, while implying that there was a 
relationship to service, did not render an opinion to that 
effect.  Moreover, the medical records do not confirm any 
hearing loss related to service.  

In an attempt to ascertain if an etiologic relationship 
existed between service and the veteran's current hearing 
loss and tinnitus, the Board ordered an additional 
examination, which was conducted in April 2006.  At that 
time, the veteran's past medical history was reviewed and 
audiologic and ear, nose and throat evaluations were 
conducted.  An opinion was rendered that the current hearing 
loss and tinnitus were not due to the military.  The veteran 
had no complaints of ear trouble at discharge, tinnitus began 
in the 1960's and the veteran had ear surgery in 1960.  

The veteran did not manifest his hearing loss or tinnitus 
while on active duty or until many years thereafter.  The 
only medical opinion of record is to the effect that there is 
no relationship between his military service and the later 
development of hearing loss and tinnitus many years later.  
As such the claims for service connection must be denied.  


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


